Case 2:20-cv-07365-GW-PD Document 14 Filed 11/19/20 Page 1 of 2 Page ID #:55
                                                                     JS-6
 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11 SUNG CHOI,                               Case No.: CV 20-7365-GW-PDx
                                            Hon. George H. Wu
12
                Plaintiff,                  ORDER GRANTING STIPULATION
13                                          FOR DISMISSAL OF THE ENTIRE
                                            ACTION
14        vs.

15 JOHN J. AZIZIAN, AS TRUSTEE OF

16 THE JOHN J. AZIZIAN
     REVOCABLE TRUST; and DOES 1-
17 10,

18
                Defendants.
19

20

21

22

23

24

25

26

27

28


                                     [PROPOSED] ORDER
Case 2:20-cv-07365-GW-PD Document 14 Filed 11/19/20 Page 2 of 2 Page ID #:56



 1         Based on the stipulation of the parties and for good cause shown:
 2

 3         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
 4

 5   all parties to bear their own fees and costs.
 6

 7         SO ORDERED.
 8

 9         DATED: November 19, 2020                      _______________________________
10                                                       HON. GEORGE H. WU,
                                                         United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     1
                                         [PROPOSED] ORDER
